tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c number release date date date contact person identification_number telephone number employer identification no uil supporting organizations vil unrelated v not unrelated_trade_or_business legend parent you dear you request a ruling concerning certain consequences under sec_501 sec_509 and of the internal_revenue_code the code’ relating to the proposed transfer of assets described below facts you are recognized as exempt under sec_501 and classified as a non-private foundation under sec_509 parent the supporting_organization that is your sole member has been recognized as exempt under sec_501 and a non-private foundation under sec_509 you operate a retirement community that provides housing health care and other services to serve the special needs of the aged within the standards of revenue rulings and your parent has the authority to appoint three directors to your board all of whom may also be directors on its board you have a self-perpetuating board_of directors one member of your board is a resident in your community at least one of your directors will serve on the board_of your parent your parent is a supporting_organization that provides executive administrative financial and policy setting planning and other functions for you and its other supported retirement communities within the system it develops policies for standards of care and operation it carries out various functions for its supported retirement communities coordinates activities by or among them and supervises overall policy and planning the parent performs functions for your benefit and for the benefit of each retirement community in the system--functions that you and each retirement community would otherwise be required to perform you and the other retirement communities in the system have transferred a pro_rata amount of funds to your parent to fund its start-up and initial working_capital requirements you and the other supported retirement communities in the system make regular contributions communities to support its on-going operations in addition to start-up and on-going operational costs in the future there may be additional sharing of funds assets services and personnel throughout the system determined on a case by case basis and only as needed to support the exempt purposes of any retirement community or the retirement community system as a whole this may be accomplished through formal execution of contracts or other less formal arrangements a combination of gratuitous transfers sales leases or charges for services all as the individual facts and circumstances warrant and to ensure that each entity is fully capable of fulfilling its respective exempt_purpose funds may be transferred to and from the parent and you and the other retirement communities rulings requested transfers contributions or sharing of assets personnel facilities and services including the execution of contracts for the sharing of assets and services between you and parent shall to the extent related to your exempt purposes not jeopardize your tax-exempt status transfers contributions or sharing of assets personnel facilities and services including the execution of contracts for the sharing of assets and services between you and parent shall to the extent related to your exempt purposes not give rise to any unrelated_business_income under sec_511 through to you law sec_501 of the code describes organizations that are organized and operated exclusively for charitable purposes sec_509 provides that a sec_501 organization shall be a private_foundation unless it is described in sec_509 through a sec_509 describes an organization that is organized and operated to support or benefit one or more specified sec_509 or organizations which have a degree of control or supervision over the supporting_organization sec_509 sets forth three different types of relationships one of which must be met in order for a sec_501 organization to qualify under the provisions of sec_509 a supporting_organization may be operated supervised or controlled by supervised or controlled in connection with or operated in connection with one or more publicly supported organizations sec_511 imposes a tax on unrelated_business_taxable_income of organizations exempt from federal_income_tax under sec_501 and sec_501 sec_512 defines unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less allowable deductions and computed with modifications in sec_512 sec_513 defines the term unrelated_trade_or_business as any trade_or_business which is not substantially related aside from the need of such organization for income or funds or the use it makes of profits derived to the exercise or performance by such organization of the purposes or function constituting the basis for its exemption under sec_501 sec_1_501_c_3_-1 of the income_tax regulations the regulations provides that in order to be exempt as an organization described in sec_501 the organization must be both organized and operated exclusively for one or more exempt purposes sec_1_513-1 provides that the term trade_or_business has the same meaning as in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 provides that gross_income derives from unrelated_trade_or_business within the meaning of sec_513 if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question and the accomplishment of the organization's exempt purposes sec_1_513-1 provides that to be substantially related to the exempt purposes of the organization the business activity must have a causal relationship to the achievement of exempt purposes and it must contribute importantly to the accomplishment of those purposes and it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes rev ruls 1972_1_cb_145 and 1979_1_cb_194 hold that providing housing for the elderly can be a charitable purpose within the meaning of sec_501 if it is specially designed for the elderly provides for their health emotional social and recreational needs is built at the lowest feasible cost is priced within the financial reach of a significant segment of the community served and if the organization maintains residents who become unable to pay revrul_77_72 1977_1_cb_157 holds that inter-organizational indebtedness between a parent and its wholly owned subsidiary is not acquisition_indebtedness within the meaning of sec_514 but merely a matter of accounting between related_organizations revrul_78_41 1978_1_cb_148 holds that when a_trust performs a function that the hospital could carry out itself in the performance of its exempt_purpose such as the payment of malpractice claims against the hospital the trust's performance of an integral part of the hospital's function was also exempt under sec_501 analysis you and parent function to meet the housing health and financial needs of elderly persons which is considered a charitable purpose within the meaning of sec_501 rev ruls and the relationship between you and parent advances your charitable purposes by providing overall policy and planning guidance coordinating activities and assuming various functions that you would otherwise conduct parent enhances your ability to serve the special needs of the aged of your particular community it relieves you of administrative and other burdens and allows you to focus on providing housing health care and services for your residents because they advance your exempt purposes transfers of assets for such exempt purposes will not adversely affect your tax-exempt purpose you have represented that these activities are related to your tax-exempt purposes and those of your parent because the transfers of cash assets and personnel and the sharing of personnel services facilities and expenses permit you to carry out your tax- exempt operations more efficiently you have only requested a ruling on those transfers that are related to your exempt_purpose transfers that are related to your exempt_purpose will not result in unrelated business activity transfers between closely related exempt_organizations for their exempt purposes are regarded as matters of accounting revrul_77_72 furthermore such transfers are generally not regarded as trades_or_businesses regularly carried on for the production_of_income sec_1_513-1 of the regulations thus the transfers will not give rise to unrelated_business_taxable_income under sec_511 through rulings transfers contributions or sharing of assets personnel facilities and services including the execution of contracts for the sharing of assets and services between you and parent shall to the extent related to your exempt purposes not jeopardize your tax-exempt status transfers contributions or sharing of assets personnel facilities and services including the execution of contracts for the sharing of assets and services between you and parent shall to the extent related to your exempt purposes not give rise to any unrelated_business_income under sec_511 through to you this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice with our proposed deletions you should follow the instructions in notice if you disagree this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representatives sincerely ronald shoemaker manager technical group enclosure notice
